Memorandum: Defendant appeals from a judgment entered upon a jury verdict convicting him of burglary in the second degree and conspiracy in the fifth degree.
Defendant contends that he was denied effective assistance of counsel due to his attorney’s failure to request a Huntley hearing to suppress his inculpatory statements to the police. We disagree. The failure by counsel to request a hearing, without more, does not constitute a basis for finding ineffectiveness. (People v Brown, 122 AD2d 546, lv denied 68 NY2d 810; People v Eddy, 95 AD2d 956, 957.) Further, whether defendant was deprived of effective assistance of counsel because his inculpatory statements would have been suppressed if a hearing had been held cannot be ascertained on this record. To support this contention, defendant’s proper remedy is to bring a CPL article 440 motion to develop the record on this issue (see, People v Burton, 120 AD2d 967). (Appeal from judgment of Orleans County Court, Miles, J. — burglary, second degree, and conspiracy, fifth degree.) Present — Dillon, P. J., Doerr, Green, Balio and Lawton, JJ.